755 N.W.2d 658 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Karrie Calvin MUNLIN, Jr., Defendant-Appellee.
Docket No. 136776. COA No. 272019.
Supreme Court of Michigan.
September 24, 2008.
On order of the Court, the application for leave to appeal the June 5, 2008 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, for the reasons stated in the Court of Appeals dissenting opinion. In addition, we note that a portion of the complainant's hospital records was apparently admitted as the prosecutor's Exhibit #7 and that defense counsel questioned the nurse witness about the complainant's clinical depression diagnosis and history of attempted suicide. The defense made no offer of proof with regard to a different diagnosis. See MRE 103(a)(2). We REMAND this case to the Court of Appeals for consideration of the issues raised by the defendant but not addressed by that court during its initial review of this case.
MARILYN J. KELLY, J., would deny leave to appeal.